PER CURIAM:
E. Vaughn Dunnigan, appointed counsel for Adolfo Badillo in these consolidated direct criminal appeals, has moved to withdraw from further representation of the appellant, because, in her opinion, the appeals are without merit. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeals is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Badillo’s convictions and sentences are AFFIRMED.